Citation Nr: 0016300	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound with enucleation of the right eye, currently 
rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from January 1969 to August 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1998 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned 40 percent rating for residuals of a 
shell fragment wound with enucleation of the right eye. 


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran has residuals of a shell fragment wound with 
enucleation of the right eye, and has 20/40 or better 
corrected vision in his left eye.


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent 
for residuals of a shell fragment wound with enucleation of 
the right eye are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §  4.84a, Diagnostic Code 6066 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 40 percent for his 
enucleation of the right eye.  He asserts that an increased 
rating is warranted because the disorder has worsened in 
severity.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded a disability evaluation 
examination.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.84a, Diagnostic 
Code 6066, a 40 percent rating may be granted where there is 
anatomical loss of an eye with 20/40 vision in the other eye.  
A 50 percent rating is warranted where the other eye has 
20/50 vision.  In evaluating visual impairment, generally, 
the rating will be based on the best distant vision 
obtainable after best correction by glasses.  38 C.F.R. § 
4.75.  

In the absence of enucleation or serious cosmetic defect, the 
maximum rating where loss of vision in one eye only is 
service connected and the veteran is not blind in the other 
eye is 30 percent.  38 C.F.R. §§ 4.80, 4.84a, Code 6070. 
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye, 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80.  Under 
38 C.F.R. § 4.84a, Diagnostic Code 6066, the anatomical loss 
of one eye warrants a 40 percent evaluation, in addition to 
special monthly compensation.  An additional 10 percent 
should be added if an artificial eye cannot be worn.  38 
C.F.R. § 4.84a.  

VA outpatient medical treatment records show that the veteran 
was seen in August 1997 with complaints of decreased near 
vision acuity for six months.  It was noted that he was 
status post prosthetic right eye secondary to a war related 
injury in 1970.  He also had residual shrapnel in the left 
eye with intact vision.  On examination, the vision in the 
left eye initially was 20/25.  It was correctable to 20/20.  
It was noted that the right eye prosthesis was about 10 years 
old and had developed ridges and a rough surface.  A new 
prosthesis was recommended.  

VA afforded the veteran a vision examination in March 1998.  
The report disclosed that the veteran had a history of having 
a shrapnel injury to the right eye in the past and was status 
post enucleation of the right eye.  He also had a history of 
having metal in the left eye and was status post removal (of 
the metal).  He was also status post removal of a pterygium 
from the left eye.  

On examination, there was no vision on the right side.  A 
prosthesis was in place without evidence of infection.  The 
left eye was J2 for near vision and 20/20 at distance with 
correction.  There was no extraocular motility of the right 
eye.  Versions were full on the left.  The pupil was reactive 
from 4:2 millimeters (mm) on the left.  There was no APD.  
Tension by applanation measured 18 mmHg.  Slit lamp 
examination revealed a small inferior stromal opacity 
secondary to scarring.  There was a small metallic foreign 
body underneath the conjunctiva in that same area.  
Otherwise, the cornea was clear.  The anterior chamber was 
deep.  The iris was flat and the lens showed trace nuclear 
sclerosis.  Fundoscopic examination of the non-dilated pupil 
showed a cup to disc ration of 0.3.  The macula was flat and 
the vessels were within normal limits.  

The assessment was (1) status post traumatic injury to right 
eye, enucleation performed and prosthetic in place; (2) 
pterygium OS (left eye); and (3) small residual 
subconjunctival metallic foreign body OS (left eye).  The 
examiner also noted that it was medically necessary that the 
patient have shatterproof glasses, and that the change in 
eyeglass prescription would be made.  

The Board notes that the veteran has already been granted 
special monthly compensation for loss of the right eye.  He 
also has separate ratings for post-traumatic stress disorder, 
rated as 50 percent disabling; hyperesthesia of the right 
suborbital nerve with moderate disfigurement, rated as 10 
percent disabling; and shell fragment wound scars of the face 
with retained foreign body, also rated as 10 percent 
disabling.  

The Board has considered whether an increased evaluation in 
excess of 40 percent is available for the veteran's anatomic 
loss of one eye with retained vision of 20/40 or better in 
the other eye.  There is no evidence reflecting that the 
vision in the left eye is worse than 20/40.  The evidence 
establishes that the veteran is able to use a prosthesis for 
the enucleated eye.  The Board is unable to find any 
applicable Diagnostic Code which provides for an evaluation 
in excess of 40 percent, plus the special monthly 
compensation the veteran has already been granted.  

Accordingly, the Board concludes that the criteria for a 
disability rating higher than 40 percent for residuals of a 
shell fragment wound with enucleation of the right eye are 
not met. 38 C.F.R. §§ 3.383(a)(1), 4.75, 4.84, Diagnostic 
Code 6066.

Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply, 
and the claim for an increase rating in excess of 40 percent 
for a service-connected enucleated right eye must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there has 
been no assertion or showing that service-connected 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating for residuals of a shell fragment wound 
with enucleation of the right eye, currently rated as 40 
percent disabling, is denied.



		
	TRESA M. SCHLECHT
	ActingMember, Board of Veterans' Appeals



 

